Case: 4:19-cr-00591-ERW Doc. #: 137 Filed: 04/12/21 Page: 1 of 2 PageID #: 649




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
vs.                                           )         Case No. 4:19CR591 ERW/NAB
                                              )
ABDUL NAUSHAD                                 )
WAJIHA NAUSHAD                                )
                                              )
       Defendants.                            )


                  DEFENDANTS’ UNOPPOSED JOINT MOTION FOR
                 EXPEDITED PERMISSION TO TRAVEL TO PAKISTAN


       Come Defendants Dr. Abdul Naushad and his wife Wajiha Naushad, through their

respective counsel, and move the Court to modify their conditions of release to allow them to travel

to Pakistan from May 14-31, 2021 to plan and host their son’s wedding in Lahore, Pakistan. As a

condition of their bond Naushads had to surrender their passports to United States Probation

Office. For their trave to Pakistan Naushad’s need their passports which are believed to have

expired in 2020. If their travel is approved by the Court, they would need to retrieve and renew

their passports and obtain any necessary visas for Pakistan. These tasks will take at least three to

four weeks, hence their request for expedited action.

       Undersigned have discussed the motion with Assistant United States Attorney Dorothy L.

McMurtry, and she does not object.



                                              Respectfully submitted,
Case: 4:19-cr-00591-ERW Doc. #: 137 Filed: 04/12/21 Page: 2 of 2 PageID #: 650




                                           /s/ Khalid A. Kahloon
                                           Khalid A. Kahloon (87938KY)
                                           600 West Main Street, Ste 500
                                           Louisville, KY 40202
                                           Telephone: 502-261-7200
                                           kahloon@msn.com
                                           Attorney for Defendant Wajiha Naushad

                                           /s/ J. Alex Little (w/permission)
                                           J. Alex Little (029858TN)
                                           Burr & Forman LLP
                                           222 2nd Ave S, Suite 2000
                                           Nashville, TN 37201
                                           Telephone: 615-724-3203
                                           alex.little@burr.com
                                           Attorney for Defendant Abdul Naushad


                              CERTIFICATE OF SERVICE

      I hereby certify that on April 12, 2021, I electronically filed with the Clerk of the Court

using the CM/ECF system upon:

      Dorothy L. McMurtry
      U.S. Department of Justice
      Office of U.S. Attorney
      111 S. Tenth Street, 20th Floor
      St. Louis, MO 63102
      Email: dorothy.mcmurty@usdoj.gov




                                                   /s/ Khalid A. Kahloon




                                               2
